Citation Nr: 1233581	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  09-37 239A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a previously denied claim for entitlement to service connection for a left ankle disorder.

2.  Entitlement to service connection for a left hip disorder.

3.  Entitlement to service connection for a lumbar spine disorder.

4.  Entitlement to service connection for a right knee disorder.

5.  Entitlement to a disability rating in excess of 10 percent for service-connected residuals of right ankle sprain.

6.  Entitlement to service connection for a left ankle disorder.



REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to April 1970 and from January 1971 to February 1984.

This matter comes before the Board of Veterans Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In a July 2007 rating decision, the RO, in pertinent part,  continued the 10 percent disability rating for service connected right ankle residuals, and denied the Veteran's claims for service connection for right knee and lumbar spine disorders.  The rating decision also denied the Veteran's claim to reopen a previously denied claim for service connection for a left ankle disorder.  In a September 2008 rating decision, the RO denied service connection for a left hip disorder.  

The Veteran testified at a December 2011 hearing at the RO before a local hearing officer and at a July 2012 video conference hearing before the undersigned.  Transcripts of both hearings are in the record.

The Veteran raised the issue of whether service connection, or reopening of a previously denied claim, is warranted for a disability of the upper extremities, skin disorders of the hands and feet, disturbances of nail growth, and numbness of tingling of the feet, in a March 2012 statement and also appeared to raise issues concerning an increased evaluation for the service-connected left knee and right hip disorders, but these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and these issues, to include any clarification that is required, are referred to the AOJ for appropriate action.  

The issues of service connection for left hip, lumbar spine, right knee and left ankle disorders, and for an increased disability rating for service-connected right ankle disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed October 2002 rating decision, the RO denied the Veteran's claim for entitlement to service connection for a left ankle disorder.

2.  The evidence received since the RO's October 2002 decision raises a reasonable possibility of substantiating the claim of service connection for a left ankle disorder.


CONCLUSIONS OF LAW

1.  The October 2002 rating decision denying service connection for a left ankle disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

2.  The evidence received since the RO's October 2002 determination is new and material, and the claim for service connection for a left ankle disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to reopen his previously denied claim for service connection for a left ankle disorder.  

The RO considered the merits of the Veteran's claim for service connection for a left ankle disorder in the September 2008 rating decision.  The Board, however, must first determine whether the claim should be reopened regardless of the RO's consideration of the merits of the claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) [before considering a previously adjudicated claim, the Board must determine that new and material evidence was presented or secured for claim, making RO determination in that regard irrelevant.]  See also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) [the Board has a jurisdictional responsibility to consider whether it was proper for the RO to reopen a previously denied claim].

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011).  

The Veteran has raised an issue of whether new and material evidence has been submitted sufficient to reopen a previously denied claim for a left ankle disorder.  In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court of Appeals for Veterans Claims (Court) specifically addressed VCAA notice requirements in that context.  The Court found that VA must notify a claimant of the evidence and information that is necessary to reopen the claim, and must provide notice that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were not found in the previous denial.  

As the Board reopens the Veteran's claim, any deficiency in notice or assistance provided by VA is rendered moot.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  To establish service connection or service-connected aggravation for a disability, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  
A disability that is proximately due to or the result of a service-connected disease or injury shall also be service connected.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).

However, VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  See 38 C.F.R. § 3.310(a), (b), as amended effective October 10, 2006.  

In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Unappealed RO rating decisions are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, related to an unsubstantiated fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2011).

An adjudicator must follow a two-step process in evaluating previously denied claims.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

The phrase "raise a reasonable possibility of substantiating the claim" does not create a third element for new and material evidence, but rather provides guidance for VA adjudicators in determining whether submitted evidence meets the new and material requirements. See Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran seeks to reopen a claim for service connection for a left ankle disorder that was denied in an October 2002 rating decision.  The record reveals that the RO mailed the October 2002 rating decision to the Veteran on October 11, 2011, and there is no notice of disagreement (NOD) addressing the rating decision that was received by VA within one year after October 11, 2002.  An appeal consists of a timely filed NOD in writing and after a statement of the case has been issued, a timely filed substantive appeal.  See 38 C.F.R. § 20.200 (2011).  An NOD must be filed with the RO that issued the rating decision within one year from the date that the rating decision was mailed to the Veteran.  See 38 C.F.R. §§ 20.300, 20.303(a) (2011).  An unappealed rating decision is final.  See 38 C.F.R. § 20.1103 (2011).  In addition, no evidence relevant to the claim was submitted within the one year appeal period, therefore, new and material evidence was not submitted.  See 38 C.F.R. § 3.156(b) (2011).   For those reasons, the Board finds that the October 2002 rating decision is final.  A review of the evidence considered by the RO, the reasons the RO denied the Veteran's claim, and a review of the evidence submitted by the Veteran since the October 2002 rating decision follows.

The evidence of record at the time of the October 2002 rating decision included the Veteran's service treatment records, private medical records and September 2002 x-ray results.  The RO found that the Veteran was treated during service in June 1983 for bilateral ankle pain, noted that there was x-ray evidence of bony fragments on the left ankle and determined that there was no evidence that showed a link between the current left ankle condition and the Veteran's active duty service.  In terms of Shedden, the RO denied the claim based on a lack of evidence to support element (3).

Since the October 2002 rating decision, the Veteran has contended that his left ankle condition is related to his service-connected right ankle disability.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (holding that the Board is required to weigh all theories of entitlement raised either by the claimant or by the evidence of record as part of the non-adversarial administrative adjudication process).  He filed a claim to reopen which was denied by the RO in the July 2007 rating decision.  While the Veteran did not file a notice of disagreement within one year of the rating decision, he did file new and material evidence.  Accordingly, this decision is not considered final with respect to the denial of reopening of the left ankle claim.  Specifically, a statement from Dr. R.M., D.C., received in April 2008 notes that August 2002 and April 2006 left ankle x-rays showed degenerative changes, that the Veteran's left ankle manifested painful motion and that the ankle disorder was related to his active duty service.  Presuming the credibility of this statement, it is new and material as it tends to show that a current disability is related to the Veteran's active service.  

In sum, the evidence includes evidence of a current disability of the left ankle, evidence of in-service injuries and evidence that the in-service injuries resulted in the current degenerative changes of the left ankle.  As noted above, for the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence that shows a nexus between his in-service injuries and his current left ankle condition is sufficient to reopen in that it raises a reasonable possibility of substantiating the claim.  The Veteran's claim is, therefore, granted to that extent.

The Board wishes to make clear that such evidence, although adequate for limited purposes of reopening the claim, may not be sufficient to allow a grant of the benefits sought.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed.Cir. 1998).  For the reasons explained in the remand section below, the Board finds that additional development of the claim is necessary before the Board may proceed to a decision on the merits of the reopened claim.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a left ankle disorder is reopened; to this extent only, the appeal is allowed.


REMAND

Left ankle

The Veteran testified at the July 2012 video hearing that in 1983, he had pain in both ankles and he also hurt his left ankle in 1984.  See July 2012 hearing transcript at page 14.  Since the Veteran's right ankle has worsened, he places more weight on his left ankle and thereby has caused more problems for his left ankle.  See hearing transcript at page 14.  The Veteran further testified that his ankles were injured during his first period of service and that he kept injuring them, but that he self-treated the injuries and did not seek treatment at sick call.  See hearing transcript at page 17; see also December 2011 hearing transcript at page 11.  

The Board has just reopened the Veteran's claim because there was new evidence that suggests that the Veteran's left ankle condition is related to service and related to a service-connected disability.  The August 2008 examiner opined that the Veteran's claim was not related to his service-connected right ankle disability because there was no evidence of an abnormal gait or evidence of severe dysfunction of the right ankle.  At the time of the August 2008 examination, the Veteran had been service connected for right ankle, right foot, left knee and right hip disabilities.  No opinions were offered whether the left ankle disorder was related to any of the other service-connected disabilities.  As noted above, secondary service connection is warranted when the evidence shows additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition.  38 C.F.R. § 3.310(a) (2011).  The VA examiner did not provide any opinion addressing whether the Veteran's left ankle condition has been aggravated by any of his service-connected joint disabilities.

The Court has held that once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Secretary's duty to make reasonable efforts to assist in obtaining evidence necessary to substantiate a claim for benefits pursuant to 38 U.S.C.A. § 5103A(a)(1) includes providing an examination that is adequate for rating purposes.  The Veteran's entire claim must be addressed.  As discussed above, the evidence supports a sympathetic reading of the Veteran's claim to include secondary service connection that should not be limited to the service-connected right ankle disability.

Right knee/Lumbar spine/Left hip

The Veteran has contended that his left hip, right knee and lumbar spine conditions are related to his service-connected right ankle.  The August 2008 VA examiner provided an opinion that none of the claimed conditions were due to the service-connected right ankle.  The examiner failed, however, to address whether the claimed conditions were aggravated by the right ankle and whether the claimed conditions were due to or aggravated by any other of the Veteran's service-connected joint disabilities.  A new examination is in order.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Increased disability rating

The Veteran's service-connected right ankle disability has been evaluated as 10 percent disabling since June 21, 2002.  The Veteran seeks a disability rating in excess of 10 percent because, as he testified at the July 2012 hearing, his right ankle disability has gotten worse since the last VA examination in 2008.  See July 2012 hearing transcript at page 9.  The Veteran described that his symptoms currently include constant pain and occasional swelling, giving way as often as three-to-four times per week and less range of motion of the ankle.  See hearing transcript at pages 3-6.  He also reported instability, which was not found on examination.  The duty to assist includes providing a thorough and contemporaneous medical examination to assess the current nature, extent, and severity of his disabilities. Palczewski v. Nicholson, 21 Vet. App. 174 (2007); Snuffer v. Gober, 10 Vet. App. 400 (1997).  As the Veteran has claimed that his right ankle disability has worsened and as his last VA examination was in August 2008, the Board finds that another VA examination is warranted at this time.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all VA treatment records pertaining to the Veteran are included in the Veteran's VA claims folder.

2.  Request in writing that the Veteran provide any relevant non-VA medical records or that he provide access to such records that are not already of record.  

If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  Schedule the Veteran for an examination by an appropriate VA examiner who should review the Veteran's VA claims folder.  The examiner should provide a description of any right ankle, left ankle, left hip, right knee or lumbar spine disorder currently manifested by the Veteran.  The examiner should provide the following opinions/information:

(a) Whether it is at least as likely as not (a probability of 50 percent or greater) that any current left ankle, left hip, right knee and lumbar spine disorder began in or is related to the Veteran's active military duty.  A complete explanation for the opinions should be provided.

(b) Whether it is at least as likely as not (a probability of 50 percent or greater) that any current left ankle, left hip, right knee and lumbar spine disorder is due to the Veteran's service-connected joint disabilities to include the service-connected right ankle, right hip, left knee and right foot disabilities.  A complete explanation for the opinions should be provided.

(c) Whether it is at least as likely as not that any current left ankle, left hip, right knee and lumbar spine disorders have been aggravated (i.e., worsened in severity beyond the natural progression) by any combination of the Veteran's service-connected joint disabilities to include the service-connected right ankle, right hip, left knee and right knee disabilities.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's left ankle, left hip, right knee and lumbar spine disorders found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disability or disabilities.  A complete rationale should accompany all opinions expressed. 

(d)  Provide a description of the current nature and extent of the Veteran's service-connected right ankle disability.  The examiner should state whether ankylosis of the right ankle is manifested.  If not, the examiner should describe the Veteran's right ankle range of motion and indicate whether there is weakened movement, excess fatigability, incoordination or pain of the right ankle joint. These determinations should be expressed, if feasible, in terms of the degree of additional range-of-motion loss that is due to any weakened movement, excess fatigability, incoordination, or pain, to include on repetitive use and on flare-ups.

4.  After completion of the steps above and of any other development deemed necessary, readjudicate the Veteran's claims. If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and provide a reasonable period for response. Thereafter, if otherwise in order, return the Veteran's VA claims folder to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


